EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Walker on 9/8/21.

The application has been amended as follows: 
Claim 1, On line 8 delete [preferably at least 20 mm,]

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a.	The prior art fails to disclose or suggest the combination of features present within claim 1.
	b.	The closest prior art of US 20100055420 fails to disclose or suggest the features of claim 1, specifically that the density gradient decreasing from the bottom surface to the top surface and then increasing again within the thickness direction. The prior art reference does not teach a gradient but the idea of sandwiching a low density layer between two high density layers which is not a gradient.  It would not have been obvious to one of ordinary skill in the art to have modified the prior art and formed a density gradient as claimed in claim 1 absent improper hindsight teaching.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785